DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/09/2022. The examiner acknowledges the amendments to claims 21, 53-54, and 58. Claims 1-20, 22-46, and 52 are cancelled. Claim 48 is withdrawn. Claims 21, 47, 49-51, and 53-63 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5, filed 02/09/2022, with respect to the USC 103 rejections of claims 21, 47, 49-51, and 53-63 have been fully considered and are persuasive.  The USC 103 rejections of claims 21, 47, 49-51, and 53-63 have been withdrawn. 

Election/Restrictions
Previously withdrawn claim 48 has been rejoined because it requires all the limitations of allowable claim 21.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with David Parker on 03/15/2022.

The application has been amended as follows: 
Claim 21 has been amended as follows:
configuring the processing circuit to couple the at least one peripheral circuit to the supply node to activate the at least one peripheral circuit to collect

Reasons for Allowance
Claims 21, 47-51, and 53-63 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowable because it comprises allowable subject matter pertaining to an energy consumption profile specifying a respective maximum energy consumption by a battery for each of a plurality of periods.
The closest prior art of record, US 20090076358 A1 to Reggiardo, et al. discloses lowering power consumption when a power supply is nearing the end of its life [0044]. However, it does not specifically teach an energy consumption profile specifying a respective maximum energy consumption for each of a plurality of periods.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Raymond P Dulman/            Examiner, Art Unit 3791                                                                                                                                                                                            
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791